  Case 1:18-cr-00652-JHR Document 31 Filed 02/26/21 Page 1 of 11 PageID: 157




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA,                            :       Hon. Joseph H. Rodriguez
                                                     :
               Plaintiff,                            :       CRIM NO. 1:18-cr-00652
                                                     :
       v.                                            :              OPINION
                                                     :
AHMAD GRIER,                                         :
                                                     :
               Defendant.                            :


       This matter comes before the Court on Defendant Ahmad Grier’s pro se Motion for

Companionate Release under the First Step Act 18 U.S.C. § 3582 (c)(1)(A)(i). [Dkt. No. 26].

The Court has considered the parties’ written submissions and, for the reasons stated below, will

deny Defendant’s Motion.

       On March 19, 2019, Defendant Grier pled guilty to a three-count indictment that charged

him with one count of possession of a firearm by a convicted felon under 18 U.S.C. § 922(g)(1);

one count of possession of heroin (a Schedule I controlled substance) and cocaine (Schedule II)

with intent to distribute under 21 U.S.C. §§ 841(a)(1) and (b)(1)(C); and one count of possession

of a firearm during and in relation to a drug trafficking crime under 18 U.S.C. § 924(c)(1)(A)(i).

[Dkt. 17–19]. On January 22, 2020, this Court sentenced Defendant to sixty-one (61) months in

prison and three years of supervised release pursuant to a plea agreement between Defendant

Grier and the Government. [Dkt. 20]. This sentence was twenty-nine to thirty-six (29–36)

months shorter than the Federal Sentencing Guidelines’ recommended range of ninety to ninety-

seven (90–97) months. Defendant Grier is currently serving his sentence at FCI-Schuylkill.
    Case 1:18-cr-00652-JHR Document 31 Filed 02/26/21 Page 2 of 11 PageID: 158




With credit for good time, Defendant Grier is eligible for early release on September 21, 2022.1

Before filing this motion, Defendant Grier applied to the Bureau of Prisons (“BOP”) for

compassionate release. On April 16, 2020, Warden Scott Finely denied that request, and rejected

Grier’s appeal of that denial on May 4, 2020. [Dkt. 26-1 at 8–10].

        Defendant Grier now moves the Court for compassionate release or home confinement

due to the ongoing COVID-19 pandemic and the risk it poses to him and his mother. Defendant

Grier is thirty-three (33) years old and claims that COVID-19 jeopardizes his wellbeing due to

his “respiratory problems” and “other medical issues that are documented in my PSI report.” [Id.

at 2–3]. Defendant Grier argues that the BOP’s COVID-19 protocol cannot ensure his safety

while incarcerated, [Id. at 4], especially due to the living conditions at FCI-Schuylkill. [Id. at 6].

Grier further alleges that his sixty-five-year-old mother who is diagnosed with Lupus lives in a

COVID-19 “hot zone” in East Orange, New Jersey, and that her Lupus places her at higher risk

for COVID-19 illness. [Dkt. 26-1 at 2]. Defendant Grier claims that, if released, he will reside

with and care for his mother. [Id.].

        Defendant Grier urges the Court to consider several other factors concerning his

incarceration and potential release. First, he indicates that he became eligible for transfer to a

halfway house in January 2021 and has since requested transfer. [Id. at 2]. Second, he claims

that he has had no disciplinary actions while incarcerated. [Id.]. Third, he indicates that he has

“guaranteed employment” available to him upon release. [Id. at 3]. Finally, he claims that if he

is released to home confinement, he intends to attend and complete an H.V.A.C. certification

program and obtain a CDL driver’s license. [Id. at 3].




1
 In the memoranda supporting his motion, Defendant Grier indicated that he “put in” to be relocated to a halfway
house in January 2021. Dkt. 30 at 11.
    Case 1:18-cr-00652-JHR Document 31 Filed 02/26/21 Page 3 of 11 PageID: 159




           The Government opposes Defendant’s motion. The Government argues that Defendant

Grier has failed to show an “extraordinary and compelling reason” for release, and that the

sentencing factors set forth in 18 U.S.C. § 3553(a) militate against release due to the nature of

Grier’s offense and his history of criminal convictions. [Dkt. No. 29]. The Government argues

that Defendant Grier has failed to establish “extraordinary and compelling reasons” because he

has not shown that his risk of harm due to COVID-19 will diminish if he is released to his home

in East Orange, New Jersey. The Government therefore argues that “his re-entry plan does not

present a safer alternative and thus does not warrant compassionate release.” [Dkt. 29 at 12].

The Government further details the BOP’s response to the Covid-19 pandemic and argues that

BOP—including FCI Schuylkill—has made significant efforts to protect its inmates from this

illness. In addition to its Pandemic Influenza Plan, in effect since 2012, BOP “began to modify

its operations, in accordance with its Coronavirus (COVID-19) Action Plan (‘Action Plan’), to

minimize the risk of COVID-19 transmission into and inside its facilities, as of March 13, 2020.”

[Dkt. 29 at 2]. BOP continues to revise the Action Plan to address the on-going crisis.2 Finally,

the Government argues that the “seriousness of the offense” and “deterrence” sentencing factors

of 18 U.S.C. § 3553(a) weigh against compassionate release.

     I.    Legal Framework

           Generally, a district court may not modify a term of imprisonment once it has been

imposed, unless the case falls under one of the limited exceptions under the First Step Act (“the

Act”). Pursuant to the Act, a court may modify an imposed term of imprisonment—

           (1) in any case—

               (A) the court, upon motion of the Director of the Bureau of Prisons, or upon
                   motion of the defendant after the defendant has fully exhausted all
                   administrative rights to appeal a failure of the Bureau of Prisons to bring a

2
    Details and updates of BOP’s operations are available on the BOP website: www.bop.gov/coronavirus/.
  Case 1:18-cr-00652-JHR Document 31 Filed 02/26/21 Page 4 of 11 PageID: 160




               motion on the defendant's behalf or the lapse of 30 days from the receipt of
               such a request by the warden of the defendant's facility, whichever is earlier,
               may reduce the term of imprisonment (and may impose a term of probation
               or supervised release with or without conditions that does not exceed the
               unserved portion of the original term of imprisonment), after considering
               the factors set forth in section 3553(a) to the extent that they are applicable,
               if it finds that—

               (i) extraordinary and compelling reasons warrant such a reduction; or

               (ii) the defendant is at least 70 years of age, has served at least 30 years in
                    prison, pursuant to a sentence imposed under section 3559(c), for the
                    offense or offenses for which the defendant is currently imprisoned, and
                    a determination has been made by the Director of the Bureau of Prisons
                    that the defendant is not a danger to the safety of any other person or the
                    community, as provided under section 3142(g); and that such a
                    reduction is consistent with applicable policy statements issued by the
                    Sentencing Commission; and

           (B) the court may modify an imposed term of imprisonment to the extent otherwise
               expressly permitted by statute or by Rule 35 of the Federal Rules of Criminal
               Procedure; and

18 U.S.C. § 3582(c).

       The Sentencing Commission issued a policy statement concerning reduction in term of

imprisonment under the Act, which provides in pertinent part, that after considering applicable

factors set forth in 18 U.S.C. § 3553(a), the “the court may reduce a term of imprisonment if the

court determines that—Extraordinary and compelling reasons warrant the reduction . . . the

defendant is not a danger to the safety of any other person or to the community, as provided in 18

U.S.C. § 3142(g); and the reduction is consistent with this policy statement.” U.S.S.G. 1B1.13.

As set forth in the policy statement, a defendant’s medical condition may qualify as an

extraordinary and compelling reason, if the defendant is suffering from a terminal illness or

the defendant is,

           (C) suffering from a serious physical or medical condition,

           (D) suffering from a serious functional or cognitive impairment, or
  Case 1:18-cr-00652-JHR Document 31 Filed 02/26/21 Page 5 of 11 PageID: 161




           (E) experiencing deteriorating physical or mental health because of the aging
               process, that substantially diminishes the ability of the defendant to provide self-
               care within the environment of a correctional facility and from which he or she is
               not expected to recover.
Id. Additional circumstances that may qualify include, the age of the defendant, family

circumstances, and other reasons. Id.

 II.   Discussion

       There is no dispute that Defendant Grier is eligible for this Court’s consideration of his

compassionate release motion. Thus, the question before the Court is whether extraordinary and

compelling reasons warrant release. The Court finds that Defendant Grier has failed to

demonstrate extraordinary and compelling reasons for release.

       In order to bring a claim for compassionate release, an inmate must first exhaust his

administrative remedies by petitioning the BOP for release. 18 U.S.C. § 3582(c)(1)(A).

Defendant Grier satisfied this procedural requirement because he applied to the BOP for release,

and Warden Scott Finely denied the application. [Dkt. 26-1 at 8–10]. The Court therefore turns

to the merits of Defendant Grier’s request.

       At the outset, this Court acknowledges the seriousness of the COVID-19 virus generally,

and the ongoing COVID-19 challenges at FCI-Schuylkill. Courts have recognized that “the mere

existence of COVID-19 in society and the possibility that it may spread to a particular prison

alone cannot independently justify compassionate release, especially considering BOP's statutory

role, and its extensive and professional efforts to curtail the virus's spread.” United States v.

Raia, 954 F.3d 594, 597 (3d Cir. 2020) (citation omitted). See also COVID-19 Coronavirus,

Federal Bureau of Prison, https://www.bop.gov/coronavirus/ (last visited January 4, 2021).

However, despite the BOP’s efforts, the spread of COVID-19 is no longer a mere “possibility” at

FCI-Schuylkill. As Defendant outlines in his January 5, 2021 Reply brief, FCI-Schuylkill has
    Case 1:18-cr-00652-JHR Document 31 Filed 02/26/21 Page 6 of 11 PageID: 162




experienced a recent outbreak of COVID-19 infections which has threatened inmates’ mental

and physical health, limited their day-to-day activities, and restricted their contact with the

outside world. [Dkt. 30 at 2].

        BOP statistics confirm that an alarming number of inmates and BOP staff have

contracted COVID-19, and that social visits to the facility are suspended. COVID-19

Coronavirus, Federal Bureau of Prisons, https://www.bop.gov/coronavirus/ (indicating fourteen

active inmate cases, fourteen active staff, and 240 recovered inmate cases as of February 2,

2021); FCI Schuylkill, Federal Bureau of Prisons,

https://www.bop.gov/locations/institutions/sch/ (“All visiting at this facility has been suspended

until further notice) (last visited Feb. 2, 2021). According to those statistics, approximately 25%

of FCI-Schuylkill’s 1,000 inmates currently have or have recovered from COVID-19 infections.

See id. The media has also documented the spread of COVID-19 at FCI-Schuylkill, and the toll

that this outbreak has taken on inmates and their day-to-day lives. Emily Graham, Wives worry

about FCI/Schuylkill COVID-19 conditions, News Break (Jan. 13, 2021),

https://www.newsbreak.com/news/2143633689610/wives-worry-about-fcischuylkill-covid-19-

conditions.

        The Court is sympathetic to the risks and challenges confronting Defendant Grier at FCI-

Schuylkill due to the COVID-19 outbreak.3 But this outbreak at FCI-Schuylkill does not by

itself warrant release. As one court has summarized this Court’s predicament, “[t]he Court

cannot release every prisoner at risk of contracting COVID-19 because the Court would then be

obligated to release every prisoner.” United States v. Wright, No. CR-16-214-04, 2020 WL



3
 The Court also agrees with Defendant Grier that the lack of inmate fatalities at FCI-Schuylkill does not mean that
Grier—or any other inmates at FCI-Schuylkill—are less susceptible to infection or illness due to COVID-19. [Dkt.
30 at 6; see also Dkt. 29 at 12].
    Case 1:18-cr-00652-JHR Document 31 Filed 02/26/21 Page 7 of 11 PageID: 163




1976828, at *5 (W.D. La. Apr. 24, 2020) (footnote omitted). Instead, the Court must determine

whether Defendant Grier’s health or medical conditions present an extraordinary and compelling

reason for reducing Grier’s sentence in light of the conditions at FCI-Schuylkill. See United

States v. Hynes, No. 3:18-CR-00222, 2020 WL 6060984, at *3 (D.N.J. Oct. 14, 2020).

        In making this determination, courts look to those conditions the CDC has identified as

“high-risk” factors. See, e.g., United States v. Catanzarite, No. CR 18-0362 (ES), 2020 WL

2786927, at *4 (D.N.J. May 29, 2020). Defendant Grier—a thirty-three-year-old man—

concedes that he is “healthy and pray[s] to god that [he] remain[s] that way.” [Dkt. 30 at 7]. He

does not claim to suffer from any condition on the CDC’s list of high-risk conditions. 4 See

People with Certain Medical Conditions, CDC, https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/people-with-medical-conditions.html (last visited January 4, 2021)

(“CDC Certain Medical Conditions”). Defendant Grier claims that he suffers from groin pain

due to a gunshot. He also claims that he has respiratory difficulties but does not identify any

specific condition or diagnosis. Defendant Grier’s “general allegations of medical condition[s],

without the necessary specificity, are insufficient to establish the rare circumstances that would

justify a grant of compassionate release.” United States v. Carazolez, Crim. No. 18-0081, 2020

WL 5406161, at *4 (D.N.J. Sept. 9, 2020).

        Moreover, while the CDC has found that certain respiratory conditions—such as

emphysema and asthma—may increase the risk of severe illness from COVID-19, see CDC

Certain Medical Conditions, Defendant Grier has not argued or presented evidence that he

suffers from any of these enumerated respiratory ailments. See United States v. Coles, 455 F.

Supp. 3d 419, 425 (E.D. Mich. 2020) (denying compassionate release request where defendant


4
 Defendant Grier’s pre-sentence report similarly does not indicate that he suffers from any of these enumerated
conditions.
  Case 1:18-cr-00652-JHR Document 31 Filed 02/26/21 Page 8 of 11 PageID: 164




provided no evidence to support his claim that he “suffers from asthma”). Because he has not

shown that he suffers from one of these enumerated “high risk” health conditions, Defendant

Grier’s health complications do not present a compelling reason for release.

       Defendant Grier’s family circumstances also fail to establish an extraordinary and

compelling reason for release. Generally, family circumstances qualify as extraordinary and

compelling reasons in the event of: “The death or incapacitation of the caregiver of the

defendant’s minor child or minor children. The incapacitation of the defendant’s spouse or

registered partner when the defendant would be the only available caregiver for the spouse or

registered partner.” U.S.S.G § 1B1.13 n.1(C). Grier’s mother’s Lupus diagnosis does not meet

one of these enumerated factors and therefore does not justify Defendant Grier’s release.

       Even if Defendant’s medical and family circumstances presented extraordinary and

compelling circumstances for compassionate release, “a court may deny the requested relief if

the 18 U.S.C. § 3553(a) factors do not weigh in favor of the defendant's release.” United States

v. Adams, No. 3:00-CR-00697, 2020 WL 6063055, at *5 (D.N.J. Oct. 14, 2020) (citing United

States v. Pawlowski, 967 F.3d 327 (3d Cir. 2020)). In this case, § 3553(a)’s factors weigh

against granting Defendant Grier’s request.

       First, Defendant Grier’s drug and multiple firearms offenses are serious offenses.

Defendant Grier admitted that he participated in the lethal opioid epidemic that kills thousands of

people in New Jersey every year by possessing cocaine and heroin and intending to distribute

those substances. See New Jersey: Opioid-Involved Deaths and Related Harms, Nat’l Inst. of

Health, https://www.drugabuse.gov/drug-topics/opioids/opioid-summaries-by-state/new-jersey-

opioid-involved-deaths-related-harms (last visited Jan. 29, 2021); NJ Cares: A Realtime

Dashboard of Opioid-Related Data and Information, N.J. Off. Att’y Gen.,
  Case 1:18-cr-00652-JHR Document 31 Filed 02/26/21 Page 9 of 11 PageID: 165




https://www.nj.gov/oag/njcares/ (last visited Jan. 29, 2021). He also admitted to using a firearm

in connection with his drug distribution activities. Defendant Grier also has seven prior

convictions, including convictions for other drug distribution charges and assault. [See PSR at

9–14].

         Accordingly, Defendant Grier presents a danger to the community, and the Court finds

that releasing him at this time would not reflect the seriousness of his offense or promote respect

for the law. To be sure, courts in this circuit and elsewhere have denied compassionate release to

defendants incarcerated for drug distribution and related firearms charges. See, e.g., United

States v. Rivers, No. 3:17-CR-00539, 2021 WL 168516, at *3 (D.N.J. Jan. 19, 2021) (denying

compassionate release to defendant who pled guilty with possession with intent to distribute);

United States v. Brant, 464 F. Supp. 3d 898, 899 (E.D. Mich. 2020), on reconsideration, No.

218CR20155TGBMKM1, 2020 WL 3605282 (E.D. Mich. July 2, 2020) (denying compassionate

release to defendant who pled guilty to charges of felon-in-possession of a firearm, possession of

controlled substances with intent to distribute, and possession of a firearm in furtherance of a

drug trafficking crime despite his severe asthma diagnosis).

         Moreover, granting Defendant Grier’s early release would not reflect the seriousness of

his offense, and would not adequately deter similar conduct in the future. Defendant Grier’s

sixty-one moth sentence is twenty-nine to thirty-six months shorter than the term which the

Federal Sentencing Guidelines recommended. Grier has only served approximately thirty-three

months of this sentence. This Court, like courts elsewhere, finds that further reducing Grier’s

sentence would detract from the seriousness of this offense, and reduce the deterrent effect of his

sentence. See, e.g., Rivers, 2021 WL 168516, at *3 (denying compassionate release due to

deterrence concerns because the court already granted a downward variance at sentencing).
 Case 1:18-cr-00652-JHR Document 31 Filed 02/26/21 Page 10 of 11 PageID: 166




       Ultimately, the court finds that the § 3553(a) sentencing factors weigh against

compassionate release. The Court therefore denies Defendant Grier’s motion.

III.   Home Confinement

       Defendant Grier also moves the Court to release him from prison and transfer him to

home confinement. [See Dkt. 26-1 at 2]. To the extent this motion seeks relief distinct from

Defendant’s request for compassionate release, the Court construes this motion as a request for

transfer to home confinement under 18 U.S.C. § 3624. However, “the Court has no authority to

grant release or transfer to home confinement under § 3624.” United States v. Rountree, 460 F.

Supp. 3d 224, 230 (N.D.N.Y. 2020) (collecting cases); see also 18 U.S.C. § 3624(c)(2) (granting

to the Bureau of Prisons the authority to order home confinement). As such the Court denies

Defendant Grier’s motion for home confinement.

IV.    Constitutional Claims

       In his Reply brief, Defendant Grier discusses the Supreme Court case Helling v.

McKinney, which held that inmates may invoke their Eighth Amendment rights against cruel and

unusual punishment based on the risk of future injury from contagious diseases while in prison.

[Dkt. 30 at 6] (citing Helling v. McKinney, 509 U.S. 25, 35 (1993)). The Court understands

Grier to have discussed Helling to support his request for compassionate release request under 18

U.S.C. § 3582, and not to claim separately that Grier’s risk of contracting COVID-19 has

violated his Eighth Amendment rights. While the Court recognizes its obligation to construe pro

se pleadings liberally, United States v. Miller, 197 F.3d 644, 648 (3d Cir. 1999), it is reluctant to

convert Defendant Grier’s motion for compassionate release into an Eighth Amendment claim

based on this passing reference in his reply brief, and where Grier has not identified the legal
    Case 1:18-cr-00652-JHR Document 31 Filed 02/26/21 Page 11 of 11 PageID: 167




basis for his Eighth Amendment claim or fully briefed his position.5 The Court therefore takes

no position with respect to Defendant Grier’s Eighth Amendment rights at this time.

    V.   Conclusion

         For the foregoing reasons, Defendant's Motion for Compassionate Release, pursuant to

the First Step Act, 18 U.S.C. § 3582(c)(1)(A), will be denied. An accompanying order shall

issue.



         Dated: February 26, 2021                                          /s/ Joseph H. Rodriguez

                                                                            JOSEPH H. RODRIGUEZ, USDJ




5
  Inmates in this circuit have advanced Eighth Amendment claims through Bivens actions and petitions for habeas
corpus. See United States v. Ashby, No. 3:20-CV-0789, 2020 WL 2494679, at *4 (M.D. Pa. May 14, 2020)
(“[R]elease from prison due to the COVID-19 virus [is] not a remedy that [is] available under Section 1983 or
Bivens….” (citing Parmeley v. Trump, 2020 WL 1987366, *2 (S.D. Ill. April 27, 2020))); Wragg v. Ortiz, 462 F.
Supp. 3d 476, 505 (D.N.J. 2020) (holding that the court lacked jurisdiction over petition for habeas corpus seeking
release due to COVID-19 risk).
